PER CURIAM.

JUDGMENT

This appeal was considered on the record from the Federal Labor Relations Authority and on the briefs and arguments of the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the petition for review should be DENIED. Both parties agree that petitioner’s collective bargaining proposal would require the Guard to fill technician positions at NEAD with civilian technicians, implicating the Guard’s right to determine its organization. Petitioner argues that the proposal requires the Guard to fill technician positions with civilian technicians only because *9it incorporates the Guard’s regulation, ANGI 36-101, to that effect. Petitioner then contends that a proposal that merely requires the Guard to comply with its own regulation cannot impermissibly infringe upon the Guard’s right to determine its own organization; all the Guard need do to escape the burden is to change its regulation. We conclude, however, that the FLEA correctly determined that ANGI 36-101 does not require the Guard to hire civilian technicians; therefore, petitioner’s argument fails at the first step.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.